ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Troy Eagle Group                             )       ASBCA Nos. 56447, 57719
                                             )
Under Contract No. W91GY0-07-C-0008          )

APPEARANCE FOR THE APPELLANT:                        Eric C. Rowe, Esq.
                                                      Whiteford Taylor & Preston LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     Erica S. Beardsley, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled.

       The appeals are dismissed with prejudice.

       Dated: 23 May 2014



                                                   OWEN C. WILSON
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 56447, 57719, Appeals of Troy
Eagle Group, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals